08-2477-ag
    Wang v. Holder
                                                                                      BIA
                                                                              A077 008 441
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


         At a stated term of the United               States Court of Appeals
    for the Second Circuit, held at the               Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl               Street, in the City of
    New York, on the 7 th day of January,              two thousand ten.

    PRESENT:
             RALPH K. WINTER,
             PIERRE N. LEVAL,
             REENA RAGGI,
                   Circuit Judges.
    _________________________________________

    FENG QING WANG,
             Petitioner,

                     v.                                       08-2477-ag
                                                              NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL, *
             Respondent.
    _________________________________________
    FOR PETITIONER:        Norman Kwai Wing Wong, New York, New
                           York.



            *
           Pursuant to Federal Rule of Appellate Procedure
    43(c)(2), Attorney General Eric H. Holder, Jr., is
    automatically substituted for former Attorney General
    Michael B. Mukasey as respondent in this case.
FOR RESPONDENT:          Gregory G. Katsas, Assistant
                         Attorney General; Greg D. Mack,
                         Senior Litigation Counsel; Hillel R.
                         Smith, Attorney, Office of
                         Immigration Litigation, United
                         States Department of Justice,
                         Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

     Petitioner Feng Qing Wang, a native and citizen of the

People’s Republic of China, seeks review of an April 30,

2008 order of the BIA denying her motion to reopen.    In re

Feng Qing Wang, No. A077 008 441 (B.I.A. Apr. 30, 2008).       We

review the BIA’s denial of Wang’s motion to reopen for abuse

of discretion. 1   See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.

2005).   In doing so, we assume the parties’ familiarity with

the underlying facts and the record of prior proceedings,

which we reference only to the extent necessary to explain

our decision.


     1
      Because Wang did not timely petition for review of
the August 8, 2001 order of the BIA dismissing as moot her
appeal from an immigration judge’s denial of asylum,
withholding of removal, and relief under the United Nations
Convention Against Torture, our review is limited to the
BIA’s decision not to reopen Wang’s removal proceedings.

                               2
    There is no dispute that Wang’s February 2008 motion to

reopen was untimely, as the IJ’s order of removal became

final in August 2001.   See 8 C.F.R. § 1003.2(c)(2)

(providing that an alien seeking to reopen proceedings may

file one motion to reopen no later than 90 days after the

date on which the final administrative decision was

rendered).   The time period for filing a motion to reopen

may be equitably tolled, however, where an alien claims

ineffective assistance of counsel.    See Rashid v. Mukasey,

533 F.3d 127, 130 (2d Cir. 2008).    To establish entitlement

to such tolling, an alien must demonstrate, inter alia, that

she exercised due diligence in pursuing her claim.    Id. at

131-32 (providing that an alien is required to demonstrate

“due diligence” in pursuing her claims during “both the

period of time before the ineffective assistance of counsel

was or should have been discovered and the period from that

point until the motion to reopen is filed.”).

    Because Wang does not claim to have taken any action in

her removal proceedings between the BIA’s August 2001

dismissal of her appeal from the IJ’s order of removal and

her 2007 request for her immigration file, the BIA concluded

that she failed to prove that she exercised due diligence in

pursuing reopening of her removal proceedings.    On this

                              3
record, we cannot conclude that the denial of Wang’s motion

to reopen was an abuse of the BIA’s discretion.    See Jian

Hua Wang v. BIA, 508 F.3d 710, 715 (2d Cir. 2007); Cekic v.

INS, 435 F.3d 167, 171-72 (2d Cir. 2006).

    Equally unavailing is Wang’s challenge to the BIA’s

finding that she failed to demonstrate changed country

conditions sufficient to excuse the untimely filing of her

motion to reopen.   See 8 C.F.R. § 1003.2(c)(3)(ii)

(providing that there is no time limit for filing a motion

to reopen if it is “based on changed circumstances arising

in the country of nationality or in the country to which

deportation has been ordered, if such evidence is material

and was not available and could not have been discovered or

presented at the previous hearing”).    While the births of

her U.S. citizen children may constitute a change in

personal circumstances, they do not constitute a change in

country conditions. 2   See Li Yong Zheng v. U.S. Dep’t of

Justice, 416 F.3d 129, 130-31 (2d Cir. 2005); see also Wei

Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d Cir. 2006).



    2
      As Wang’s brief does not address the BIA’s finding
that she failed to demonstrate changed country conditions
related to her claim based on religion, any challenge to
that finding is deemed waived. See Norton v. Sam’s Club,
145 F.3d 114, 117 (2d Cir. 1998).
                              4
Furthermore, we have previously reviewed the BIA’s

consideration of documentary evidence similar to that

submitted by Wang and found no error in its conclusion that

such evidence is insufficient to establish either material

changed country conditions or a reasonable possibility of

persecution.     See Jian Hui Shao v. Mukasey, 546 F.3d 138,

169-73 (2d Cir. 2008).

    Although Wang further submits that her due process

rights were violated by her lack of opportunity to pursue

asylum on account of her fear of persecution as a Catholic,

this argument is also without merit.     Wang has no liberty or

property interest in seeking a discretionary grant of leave

to reopen.     Cf. Yuen Jin v. Mukasey, 538 F.3d 143, 157 (2d

Cir. 2008) (holding that “an alien who has already filed one

asylum application, been adjudicated removable and ordered

deported, and who has nevertheless remained in the country

illegally for several years, does not have a liberty or

property interest in a discretionary grant of asylum”); see

also Gomez-Palacios v. Holder, 560 F.3d 354, 361 n.2 (5th

Cir. 2009); Iglesias v. Mukasey, 540 F.3d 528, 531 (7th Cir.

2008).   In any event, she has received ample process.    Prior

to her motion to reopen, Wang filed and had adjudicated an


                                5
asylum application in which she identified herself as a

Catholic but chose not to seek relief on that ground.     See

Yuen Jin, 538 F.3d at 157.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot. Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34(b).

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk

                             By:___________________________




                              6